DAVIDSON, Commissioner.
Upon appellant’s plea of guilty to the unlawful sale of whisky in a dry area, his punishment was assessed at a fine of $200.
A motion for new trial was filed, alleging, among other things, that the appellant was ignorant of court procedure *99and of his right to counsel and a trial by-jury, and that he did not understand the nature or extent of his plea of guilty.
The order overruling the motion for new trial recites that evidence was heard upon the hearing of the motion for new trial. Such evidence has not been brought before us; the presumption prevails that it authorized the trial court’s ruling.
No error appearing, the judgment is affirmed.
Opinion approved by the court